Title: To James Madison from John Tyler, 28 October 1811 (Abstract)
From: Tyler, John
To: Madison, James


28 October 1811, Greenway, Virginia. “Great delay and inconvenience attended the last court at Norfolk, owing to there not being an Advocate on the spot where most of the admiralty business is done.” Vessels are seized and injustices occur when owners are not informed of specific charges because the district attorney resides at Richmond. Officers make seizures without adequate legal advice, and witnesses, being “generally sea-faring men, [are] here to day and there to morrow.” Nor can depositions be taken until the court has jurisdiction, except by consent, and “in the mean time the witnesses are heard of no more.” Suggests the advisability of having an advocate in Norfolk, with power to call on the attorney for assistance in cases of great consequence. Also suggests that the marshal be empowered, whenever he serves a citation, to recognize witnesses to appear at the next court.
“The Judge out of Term, has in some cases suffer’d the vessels under siezure to proceed on thier voyages, the Owners or Masters giving bond and security … to abide the decision of the court—thence the necessity of appointing persons to appraise the same. This step, the Court has by law the power to take, but not the Judge at his chambers, but which seems inherent in the Admiralty Jurisdiction.” Believes it would be wise to define specifically the powers of public functionaries, leaving nothing to discretion regarding public or private rights. Has discussed the matter with Mr. Newton; “he will aid in this business, and also suggest other amendments necessary in the Admiralty Department.”
“The Courts in Norfolk are held in June and December; not the most pleasant Seasons in the Year for business. The last mention’d period calls the Judge from home in the Christmas holy-days, a time, which most old fashion’d people prefer to be with their families. This affords great delight to me who have many children and grand-children scatter’d about the world, but who gather together at that Season. If the time for holding the court at Norfolk could be chang’d to the first of May and November, there would be full time enough to attend in Richmond.”
